DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "…to detect that the one of the common people is visible".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "…to detect that the one of the common people is visible".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al., US 2018/0300536 A1 (Owens), Gokturk et al., US 2006/0251338 A1 (Gokturk), and further in view of Das et al., US 11,080,316 B1 (Das).
Regarding claim 15, Owens teaches a method comprising: 
determining a first plurality of vector representations (obtain respective feature vectors for content items obtained by the data module) ([0033]) comprising face characteristics (feature vectors based on facial features) ([0034]) and body characteristics (feature vectors based on body features) ([0034]) of each of the one or more people in each of a first plurality of images (the content being of various users; including images of the user) ([0006] and [0031]); 
clustering the first plurality of vector representations for the first plurality of images to obtain a first one or more clusters (clustering module to cluster the feature vectors into a set of clusters) ([0034]); 
determining a second (the images and vectors from a different user depicted) ([0033-0034]) plurality of vector representations (obtain respective feature vectors for content items obtained by the data module) ([0033]) comprising face characteristics (feature vectors based on facial features) ([0034]) and body characteristics (feature vectors based on body features) ([0034]) for each of one or more people in each of a second (the images that have a different user depicted) ([0031-0032]) plurality of images (the content being of various users; including images of the user) ([0006] and [0031]), clustering the second (the images and vectors from a different user depicted) ([0033-0034]) plurality vector representations for the second (the images that have a different user depicted) ([0031-0032]) plurality of images to obtain a second one or more clusters (clustering module to cluster the feature vectors into a set of clusters) ([0034]). 
However, Owens does not explicitly teach that the clustering is used for “identifying a person in a plurality of images,” “wherein the second plurality of images are captured in a different timeframe than the first plurality of images” or “obtaining a representative face vector from each of the first one or more clusters and the second one or more clusters based on the face characteristics and not the body characteristics; and  - 33 -identifying a first person of the of the one or more people in both the first plurality of images and the second plurality of images based on the representative face vectors”.
Gokturk teaches retrieval of a collection of captures images (Abstract); wherein a method for identifying a person in a plurality of images (identifying a recognition signature of one or more persons appearing in any one of the cluster of images) ([0035]) (identifying people appearing in the images) ([0038]), comprising: a first and second cluster of a plurality of images (clustering/grouping the photos to clusters; i.e. multiple clusters including a first and second cluster) ([0102-0103]); wherein the second plurality of images are captured in a different timeframe than the first plurality of images (wherein the images come from different times/events) ([0103-0104]); obtaining a face vector from each of the first one or more clusters and the second one or more clusters based on the face characteristics (obtaining face vectors from the first and second one or more clusters based on facial features) ([0099] and [0106-0110]) and not the body characteristics (when comparing between different events, the vectors that are used to create a different vector is only the face and not the clothing/body) ([0106-0010] and [0133]); and - 33 -identifying a first person of the of the one or more people in both the first plurality of images and the second plurality of images based on the face vectors (identifying that face m in the first cluster is the same as face n in the second cluster based on the face vector difference calculated) ([0106-0112], [0133-0140], and [0142-0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only use facial vectors and not clothing/body vectors for identifying a person between clusters that are during different times/events since people tend to change their clothes between different events (Gokturk; [0133]); thus, increasing the accuracy of identifying the person (Gokturk; [0150]) while allowing for quick and efficient categorizing, sorting and labeling of images (Gokturk; [0031]).
However, neither explicitly teaches obtaining a “representative” face vector for each of the clusters.
Das teaches a system and method for recognizing people in multiple images using accurate facial similarity metrics (Abstract); wherein a representative face vector can be calculated for each cluster ( person can be identified between clusters based on representative face vectors (centroid vector; representing a face vector for the cluster) (col. 4, line 56 to col. 5, line 19) for each cluster (each cluster having a centroid representing a person) (col. 4, line 56 to col. 5, line 19); and identifying the person based on the representative face vectors (determining that two clusters are the same person when the centroids, representing a face vectors, of the two clusters are within a determined threshold or difference range, and then the clusters can be merged or treated as part of a single cluster) (col. 4, line 56 to col. 5, line 19, col. 5, lines 37-43, and col. 6, lines 7-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using a representative face vector for the clusters since they provide a relatively accurate indication of identity of people represented in the various images (Das; col. 5, lines 57-59).

Regarding claim 16, Das teaches further comprising: determining a centroid for each of the first one or more clusters and the second one or more clusters (determining a centroid for each cluster) (col. 5, lines 9-12); and generating the representative face vector from each of the centroids (wherein the centroids are a vector representation of the face of a person) (col. 4, lines 61-66 and col. 6, lines 7-12).  

Regarding claim 17, Das teaches further comprising: embedding the representative face vectors in a face-specific embedding space (wherein the face can be represented by a feature vector in a high dimensional feature space) (col. 4, lines 61-63); identifying a face cluster in the face-specific embedding space comprising the representative face vectors (generating clusters with representative face vectors as centroids of the cluster in the multi-dimensional feature space) (col. 5, lines 9-12); determining an identity associated with one of the one or more face clusters (the clusters responding to a single person) (col. 4, lines 63-66) (the vectors used with clustering provide a relatively accurate indication of identity of people represented in the various images) (col. 5, lines 57-59); and assigning the determined identity to each image associated with the one or more first clusters for which the representative face vectors are part of the one of the one or more face clusters (cluster the face data in order to correlate the images with persons represented in those images) (col. 4, lines 51-56) (the vectors used with clustering provide a relatively accurate indication of identity of people represented in the various images) (col. 5, lines 57-59) 

Regarding claim 18, Gokturk teaches wherein the first plurality of images are captured within a predetermined time period and the first plurality of images are associated with a common location (wherein the plurality of photos are grouped together based on time and location information) ([0103-0104]).  

Regarding claim 20, Gokturk teaches further comprising: detecting, based on the identification, that the first person is visible in a field of view of a camera (detecting the identified person; which the system could only detect the person if they were in the field of view of the camera) ([0034], [0068], [0204]); and providing an indication that the one of the first person is in the field of view (a user-interface or viewer may be provided that is configured to display and indication or information about the one or more objects recognized) ([0043-0045]).

Regarding claim 1, see the rejection made to claim 15, as well as prior art Gokturk for a non-transitory computer readable medium (computer-readable medium including permanent memory storage devices) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 2, see the rejection made to claim 16, as well as prior art Gokturk for a non-transitory computer readable medium (computer-readable medium including permanent memory storage devices) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 3, see the rejection made to claim 17, as well as prior art Gokturk for a non-transitory computer readable medium (computer-readable medium including permanent memory storage devices) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 4, see the rejection made to claim 18, as well as prior art Gokturk for a non-transitory computer readable medium (computer-readable medium including permanent memory storage devices) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 6, see the rejection made to claim 15, as well as prior art Gokturk for a non-transitory computer readable medium (computer-readable medium including permanent memory storage devices) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.

Regarding claim 8, Gokturk teaches wherein the computer readable code (instructions that are executable by one or more processors) ([0049]) to detect that the one of the common people is visible (detecting the identified person; which the system could only detect the person if they were in the field of view of the camera) ([0034], [0068], [0204]) further comprises computer readable code (instructions that are executable by one or more processors) ([0049]) to identify the first person based on face characteristics and body characteristics of the first person (wherein clothing and facial information can be used to determine identity of detected persons in a collection of images) ([0092-0093]).

Regarding claim 9, see the rejection made to claim 15, as well as prior art Gokturk for a system for identifying a person in a plurality of images (a system for identifying an individual) (Abstract and [0052]), comprising: one or more processors (one or more processors) ([0049]); and one or more computer readable media (computer readable medium) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 10, see the rejection made to claim 16, as well as prior art Gokturk for a system for identifying a person in a plurality of images (a system for identifying an individual) (Abstract and [0052]), comprising: one or more processors (one or more processors) ([0049]); and one or more computer readable media (computer readable medium) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 11, see the rejection made to claim 17, as well as prior art Gokturk for a system for identifying a person in a plurality of images (a system for identifying an individual) (Abstract and [0052]), comprising: one or more processors (one or more processors) ([0049]); and one or more computer readable media (computer readable medium) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 12, see the rejection made to claim 20, as well as prior art Gokturk for a system for identifying a person in a plurality of images (a system for identifying an individual) (Abstract and [0052]), comprising: one or more processors (one or more processors) ([0049]); and one or more computer readable media (computer readable medium) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.

Regarding claim 14, Gokturk teaches wherein the computer readable code (instructions that are executable by one or more processors) ([0049]) to detect that the one of the common people is visible (detecting the identified person; which the system could only detect the person if they were in the field of view of the camera) ([0034], [0068], [0204]) further comprises computer readable code (instructions that are executable by one or more processors) ([0049]) to identify the first person based on face characteristics and body characteristics of the first person (wherein clothing and facial information can be used to determine identity of detected persons in a collection of images) ([0092-0093]).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al., US 2018/0300536 A1 (Owens), Gokturk et al., US 2006/0251338 A1 (Gokturk), Das et al., US 11,080,316 B1 (Das), and further in view of Das et al., US 10,496,697 B2 (Das2).
Regarding claim 19, Owens teaches and interface with a display device ([0079]). Gokturk teaches presenting the images in which the first person is identified on a user interface with an identity of the first person (a user-interface or viewer may be provided that is configured to use the metadata to display and indication or information about the one or more objects; such as names of individuals appearing in images) ([0043] and [0271]); and wherein clothing can be used to identify the person (Abstract and [0032]). Das teaches a device with a display element (Fig. 6; col. 11, lines 23-28); and wherein clothing can be used to recognize a person (col. 3, lines 29-36).
However, none of the above explicitly teaches “wherein the images in which the first person is identified include at least one image in which a face of the first person is not visible”.  
Das2 teaches including facilitating a camera to detect one or more objects within a physical vicinity for recognition purposes (Abstract); and wherein the images in which the first person is identified include at least one image in which a face of the first person is not visible (wherein the person’s body may be visible to the camera, but the face is not visible for any number of reasons; in such embodiments the body features can be used to identify the person) (col. 27, lines 34-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include recognizing a person without the facial image since it provides for low dependency on face recognition and high reliance on more practical body-based features, thus increasing the use in real-world scenarios where face-profiles are not always visible to cameras (Das2; col. 28, lines 4-9).

Regarding claim 5, see the rejection made to claim 19, as well as prior art Gokturk for a non-transitory computer readable medium (computer-readable medium including permanent memory storage devices) ([0049]) comprising computer readable code (comprising instructions) ([0049]) executable by one or more processors (the instructions that are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al., US 2018/0300536 A1 (Owens), Gokturk et al., US 2006/0251338 A1 (Gokturk), Das et al., US 11,080,316 B1 (Das), and further in view of Kumagai et al., US 2009/0073304 A1 (Kumagai).
Regarding claim 7, Owens teaches and interface with a display device ([0079]). Gokturk teaches identifying people appearing in images ([0038]). Das teaches identification of persons represented in multiple images (col. 1, lines 63-64).
However, none of the above references explicitly teach “wherein a location of the first person is utilized for an autofocus operation for the capture of a subsequent one or more images”.
Kumagai teaches a data processing device that includes a face-detecting unit to detect a face region from an input image (Abstract); and wherein a location of the first person (detecting the face and setting a face frame as to the detected face having been set) ([0229]) is utilized for an autofocus operation for the capture of a subsequent one or more images (performing autofocus processing to capture subsequent images within the tracking of the face) ([0229], [0235-0236], and [0241-0243]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using autofocus since it allows for high-speed focus control (Kumagai; [0041]). 

Regarding claim 13, Owens teaches and interface with a display device ([0079]). Gokturk teaches identifying people appearing in images ([0038]). Das teaches identification of persons represented in multiple images (col. 1, lines 63-64).
However, none of the above references explicitly teach “wherein a location of the first person is utilized for an autofocus operation for the capture of a subsequent one or more images”.
Kumagai teaches a data processing device that includes a face-detecting unit to detect a face region from an input image (Abstract); and wherein a location of the first person (detecting the face and setting a face frame as to the detected face having been set) ([0229]) is utilized for an autofocus operation for the capture of a subsequent one or more images (performing autofocus processing to capture subsequent images within the tracking of the face) ([0229], [0235-0236], and [0241-0243]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using autofocus since it allows for high-speed focus control (Kumagai; [0041]). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov